ORDER

Andrew J. Platts et al. (Platts) move without opposition to voluntarily dismiss their appeal of the September 14, 2004 order of the United States District Court for the Eastern District of Missouri in Collins v. Platts, No. 02-CV-00886 (E.D.Mo. Sept. 14, 2004).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The unopposed motion to dismiss is granted.*
(2) Each side shall bear its own costs.

 We note that Platts requests that this dismissal be with prejudice, however, it is not the practice of this court to dismiss with or without prejudice. 04-1595